UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 (NO FEE REQUIRED) FOR THE YEAR ENDEDJUNE 30, 2012 COMMISSION FILE NO.000-30202 mPHASE TECHNOLOGIES, INC. (Name of issuer in its charter) NEW JERSEY 22-2287503 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) , NORWALK, CT 06854-1711 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (203) 838-2741 SECURITIES REGISTERED PURSUANT TO SECTION 12(G) OF THE ACT: COMMON STOCK, $.01 PAR VALUE (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act. YesoNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such report), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yeso No o -1- Indicate by check mark if the disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to the Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) YesoNo x As of July 26, 2012 there were approximately 4,071,051,851 shares of common stock, $01 par value, outstanding and the aggregate market price of shares held by non-affiliates was approximately $4,993,904. based upon theclosing common stock price on that date. Documents Incorporated by Reference None. -2- EXPLANATORY NOTE The sole purpose of this Amendment to the Registrant’s Annual Report on Form 10-K for the period ended June 30, 2012 (the “10-K”), is to correct page 64 with respect to stating that the Company’s internal controls are effective based upon management’s evaluation and to correct page 121 with respect to adding the signatures of the Chief Financial Officer and each member of the Board of Directors of the Company . No other changes have been made to the 10-K, and this Amendment has not been updated to reflect events occurring subsequent to the filing of the 10-K. -3- ITEM 7A. QUALITATIVE AND QUANTITATIVE DISCLOSURES ABOUT MARKET RISKS The Company is not exposed to changes in interest rates as the Company has no floating rate debt arrangements and no investments in certain held-to-maturity securities. Under our current policies, we do not use interest rate derivative instruments to manage exposure to interest rate changes. A hypothetical 100 basis point adverse move in interest rates along the interest rate yield curve would not materially affect the fair value of any financial instruments at June 30, 2012. We believe that interest rate risks for our accounts receivable are insignificant. Sales to customers are denominated in dollars. Accordingly, we are not directly exposed to market risks from currency fluctuations. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA See pages beginning page 77. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None. ITEM 9A. CONTROLS AND PROCEDURES Assessment of Internal Controls Evaluation of Disclosure Controls and Procedures The Company has implemented disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934 (the ‘‘Exchange Act’’) that are designed to ensure that information required to be disclosed in the Company’s Exchange Act reports are recorded, processed, summarized, and reported within the time periods specified in rules and forms of the Securities and Exchange Commission, and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. As of June 30, 2012, the management of the Company carried out an assessment, under the supervision of and with the participation of the Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures pursuant to Exchange Act Rules 13a-15(b) and 15d-15(b). As of the date of this assessment, the Chief Financial Officer concluded that the Company’s disclosure controls and procedures were effective as of June 30, 2012. Management’s Report on Internal Control over Financial Reporting Management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act. The Company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external reporting purposes in accordance with accounting principles generally accepted in the United States of America. The Company utilizes the COSO Framework for internal control over financial reporting. Internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the interim or annual financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with policies or procedures may deteriorate. The Company’s management assessed the effectiveness of the Company’s internal control over financial reporting as of June 30, 2012. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the Company’s annual or interim financial statements will not be prevented or detected on a timely basis. Based upon the evaluation management has concluded that internal controls over financial reporting is effective. -4- SIGNATURES Pursuant to the requirements of the Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant, has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. mPHASE TECHNOLOGIES, INC. Dated: September 24, 2012 By: /s/ RONALD A. DURANDO Ronald A. Durando President, CEO Dated: September 24, 2012 By: /s/ Martin S. Smiley Martin S. Smiley Executive Vice President Chief Financial Officer and General Counsel Pursuant to the requirements of the Securities and Exchange Act of 1934, this report has been signed by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Ronald A. Durando, Chief Executive Officer, Director September 24, 2012 Gustave T. Dotoli, Chief Operating Officer, Director September 24, 2012 Martin S. Smiley, Executive Vice President, Chief Financial Officer and General Counsel September 24, 2012 Anthony Guerino, Director September 24, 2012 Abraham Biderman, Director September 24, 2012 Victor Lawrence, Director September 24, 2012 -5- SIGNATURES Pursuant to the requirements of the Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant, has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. mPHASE TECHNOLOGIES, INC. Dated: February 6, 2013 By: /s/ RONALD A. DURANDO Ronald A. Durando President, CEO Dated: February 6, 2013 By: /s/ Martin S. Smiley Martin S. Smiley Executive Vice President Chief Financial Officer and General Counsel Pursuant to the requirements of the Securities and Exchange Act of 1934, this report has been signed by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. Ronald A. Durando, Chief Executive Officer, Director February 6, 2013 Gustave T. Dotoli, Chief Operating Officer, Director February 6, 2013 Martin S. Smiley, Executive Vice President, Chief Financial Officer and General Counsel February 6, 2013 Anthony Guerino, Director February 6, 2013 Abraham Biderman, Director February 6, 2013 Victor Lawrence, Director February 6, 2013 -6- EXHIBITS Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes - Oxley Act of 2002. Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes - Oxley Act of 2002. Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes - Oxley Act of 2002. Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes - Oxley Act of 2002. -7-
